SUMMARY ORDER Plaintiff-Appellants (“Plaintiffs”) appeal the District Court’s order of dismissal with prejudice pursuant to Federal Rules of Civil Procedure 16(f) and 41(b). In this case, Plaintiffs make no arguments concerning the District Court’s final order in their principal brief. An appellant is deemed to have waived arguable claims on an issue that is not argued in his or her principal brief. See, e.g., Gross v. Rell, 585 F.3d 72, 95 (2d Cir. 2009). Accordingly, the District Court’s order of July 25, 2016 is affirmed. CONCLUSION We AFFIRM the District Court’s order of July 25,2016.